!        .'
                 Case 3:14-cr-03463-CAB Document 366 Filed 05/11/20 PageID.2588 Page 1 of 2
    AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                             UNITED...S;r,AI.e,S,.DISTRICT COURT
                                                   SOUTffElli;_fflst.JlcT OF CALIFORNIA

                                                      2020 MAY I I A     I(: I I
                     UNITED STATES OF AMERICA                      JUDGMENT IN A CRIMINAL CASE
                                        CU!RK U.t'.. Dt~~.TFdCY cc6twnR-evocation of Probation or Supervised Release)
                                       SOUHIEH.'i ms·; FiCT Gf- CAL!f(~oirii©ffenses Committed On or After November I, 1987)
                                        V.
                                                          /,;\ c1\.ev
                             RAUL H. PEREZ         (4)'                  :·,,:,pt,~\lse Number:    14CR3463-CAB

                                                                            DEBRA DIIORIO, CJA
                                                                            Defendant's Attorney
    REGISTRATION NO.                    44418298

     •-
    THE DEFENDANT:
    12:1 admitted guilt to violation of allegation(s) No.          1-4

     0        was found guilty in violation of allegation(s) No.
                                                                   -------------- after denial of guilty.
     Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Number                       Nature of Violation

                       I                     nv21, Failure to participate in drug aftercare program
                       2                     nvl I, Failure to report change in residence/employment
                       3                     nv I, Committed a federal, state or local offense
                       4                     nv6, Unauthorized travel out of district


         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States. attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances.




                                                                            HON. Cat y Ann Bencivenga
                                                                            UNITED STATES DISTRICT JUDGE




                                                                                                                     14CR3463-CAB
       Case 3:14-cr-03463-CAB Document 366 Filed 05/11/20 PageID.2589 Page 2 of 2
2AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                RAULH. PEREZ(4)                                                          Judgment - Page 2 of 2
CASE NUMBER:              14CR3463-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 (SIX) MONTHS TO RUN CONSECUTIVE TO STATE CASE DOCKET NUMBER STK-CR-FE-2019-0001665




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

  D    The defendant shall surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - - - A.M.                       on
                                                                    ------------------
        •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  •    Prisons:
        D    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to


  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                        14CR3463-CAB
